Citation Nr: 1146268	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  07-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a decision that the character of discharge from the appellant's period of service from December 1972 to February 1976 is a bar to receiving VA compensation benefits, including the question of whether the appellant was insane at the time of commission of the offense causing discharge.

2.  Whether the character of discharge from the appellant's period of service from December 1972 to February 1976 is a bar to receiving VA compensation benefits, including the question of whether the appellant was insane at the time of commission of the offense causing discharge.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The appellant served on active duty in the United States Marine Corps from December 1972 to February 1976, and in the United States Army from January to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 determination by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant testified during a hearing before a Decision Review Officer (DRO) at the RO in September 2006; a transcript of that hearing is of record.

The appellant failed without good cause to appear for a scheduled hearing before the Board in September 2008.  Therefore, his request for Board hearing is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2011). 

In September 2009, the Board denied the appellant's claim to reopen.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 decision the Court found that the Board erred in its September 2009 denial by conducting a merits-based analysis of the evidence without first reopening the claim.

In October 2011, the appellant requested that this case be remanded to allow the RO to consider additional argument and evidence he submitted.  As noted below, the case is being remanded, however, the Board's decision to first reopen the claim and direct a de novo review by the RO is not prejudicial in that such an action is favorable to the appellant. 

The issue whether the character of discharge from the appellant's period of service from December 1972 to February 1976 is a bar to receiving VA compensation benefits, including the question of whether the Veteran was insane at the time of commission of the offenses causing discharge, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a March 1978 decision, the Board found that the character of the appellant's discharge was a bar to VA benefits for the appellant's entire period of service from December 1972 to February 1976.  

2.  Evidence received since the March 1978 decision is new, relevant, and raises a reasonable possibility of substantiating the character of discharge appeal.


CONCLUSIONS OF LAW

1.  A March 1978 Board decision, which determined that the appellant's character of discharge following service from December 1972 to February 1976 precluded basic eligibility for VA benefits, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302(b), 20.1100 (2011).

2.  The evidence received since the Board's March 1978 denial is new and material concerning whether the appellant's character of discharge for a period of service from December 20, 1972 to February 13, 1976, bars VA compensation benefits.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's decision to reopen the question whether the appellant's character of discharge during a term of service from December 1972 to February 1976 is a bar to receiving VA compensation benefits, including the question of whether the appellant was insane at the time of commission of the offense causing discharge, there is no duty to discuss at this time whether VA has complied with the Veterans Claims Assistance Act of 2000.

Laws and Regulations

When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  See 38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1104 (2011).  When a claimant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  The provisions of 38 C.F.R. § 3.12(d) provide, in pertinent part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b). 

Per VA regulations, an "insane" person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge.  There is no requirement of a causal connection between insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995). 

As an initial matter, the Board has restyled the issue to include the question of whether the appellant was insane at the time of the commission of the offense causing discharge. 

Factual Background and Analysis

The appellant served on a period of active duty from December 20, 1972 to February 13, 1976.  He was noted to have periods of unauthorized absence from May 19 to September 4, 1975 and from September 23 to 30, 1975.  In December 1975, the appellant was convicted of multiple counts of unauthorized absence at a special court-martial.  He was sentenced to confinement at hard labor for a period of 30 days and a reduction to pay grade E-1. 

The appellant also received two non-judicial punishments during the rest of his time in this first period of service.  Facing a court-martial for disrespecting an officer, disobeying an order from a non-commissioned officer, and using disrespectful language towards an non-commissioned officer, the appellant requested and was granted an undesirable discharge for the good of the service to escape trial by court-martial in 1976.  In January 1976, after indicating full understanding of his rights, the appellant requested an undesirable discharge for the good of service and to escape trial by court-martial.  This request was made based on his admission that he had committed multiple offenses under the Uniform Code of Military Justice in January 1976, including disrespectful behavior, disobeying orders, and using disrespectful language.  The appellant's counsel was identified and noted to be certified in accordance with the Uniform Code of Military Justice.  It was noted that counsel explained the appellant's rights to him, advised him of the consequences and loss of benefits resulting from an undesirable discharge, and that the appellant was entirely satisfied with his counsel's advice.  In February 1976, the appellant's request was approved.  The appellant's DD Form 214 from this period of service characterized the service as under conditions other than honorable. 

In an April 1976 statement, the appellant indicated that he had applied for unemployment benefits and that he wanted to examine the nature of his discharge before his benefits were terminated.  In a June 1976 administrative decision, the RO concluded that the appellant's discharge was under dishonorable conditions, and, as such, was a bar to all benefits for which an honorable discharge was a pre-requisite. 

In January 1977, the appellant filed a claim for entitlement to service connection for residuals of an in-service gunshot wound to the back.  In a June 1977 administrative decision, the RO concluded that no change was warranted to the June 1976 decision.  The record also contained a June 1977 decision from the Naval Discharge Review Board, which found that the appellant's discharge was proper and no change was warranted.  Significantly, in his petition to the Naval Discharge Review Board the appellant did not suggest in any manner that he was insane at the time he committed the acts responsible for his discharge from active duty.

In a March 1978 decision, the Board found VA benefits were barred due to the appellant's discharge under dishonorable conditions.  It was noted that evidence demonstrated that the appellant's discharge from service in February 1976 was a result of willful and persistent misconduct, consisting of multiple military offenses.  As discussed above, this determination is considered final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(b), 20.1100. 

A disability claim that was previously the subject of a final denial based on the character of the claimant's discharge is subject to reopening under 38 U.S.C.A. § 5108.  See D'Amico v. West, 209 F.3d 1322, 1326-27 (Fed.Cir.2000), 

The appellant sought entitlement to VA disability benefits in April 1986 and January 1997, filing claims of entitlement to service connection for back and psychiatric disabilities, respectively.  After he failed to submit requested evidence and information, the RO administratively disallowed those claims in February 1988 and July 1997 letters. 

The appellant attempted to reopen his claim for service connection for residuals of a gunshot wound to the back in October 2004.  This appeal arises from a May 2005 determination wherein the RO denied reopening the appellant's claim, as evidence received did not warrant a change in the previous decision to deny eligibility to all VA benefits. 

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). 

Evidence added to the claims file since the March 1978 Board denial includes copies of service personnel records from the period of service from December 1972 to February 1976; statements from the appellant; a September 2006 DRO hearing transcript; service treatment records dated from 1973 to 1975; private medical records from Brigham and Women's Hospital; and service treatment and service personnel records from the period of service from January to February 1978. 

Service treatment records dated from 1973 to 1975 were associated with the file.  A May 1975 narrative summary from the Naval Hospital in Quantico, Virginia listed a diagnosis of gunshot wound, middle back.  It was further noted that the appellant was off duty when shot by an unknown assailant in Fredericksburg, Virginia. 

In his May 2006 notice of disagreement, the appellant asserted that he was sexually harassed during service and wrongfully discharged after refusing to sleep with his first sergeant. 

During his September 2006 hearing, the appellant testified that he was sexually harassed and abused by his first sergeant during his period of service from December 1972 to February 1976.  He indicated that did not have a trial and was manipulated into signing a discharge by an attorney who told him it could be changed or upgraded later.  He alleged that he was sexually harassed and forced to take a discharge because he refused to have sexual relations with a superior non-commissioned officer.  He further reported that he was late coming back to Quantico during service when he went home to check on his hospitalized son.  He also stated that he received mental health treatment just after being discharged from his first period of service.  

Private treatment records dated in October 2005 and November 2006 from Brigham and Women's Hospital detail findings of acute low back pain status post motor vehicle accident and muscle strain. X-ray reports dated in December 2007 address spine pathology. 

The appellant's service personnel and treatment records from his second period of service from January to February 1978 were associated with the record in February 2007.  The appellant was found medically unfit for further military service in February 1978 Medical Board proceedings.  The examiner diagnosed paranoid type schizophrenia, not incurred in the line of duty and existing prior to service. 

As an initial matter, copies of service personnel records from the period of service from December 1972 to February 1976 are not considered "new" and are duplicative of evidence previously considered by the Board in the March 1978 decision.

In reviewing the claim on appeal, the Court noted that the appellant, in his September 2006 testimony, alleged that he was insane when he engaged in the actions that led to his first discharge.  The Court further found that the appellant was discharged as a result of his dealings with a non-commissioned officer, and not due to his prolonged unauthorized absences.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996) ("the statute requires that the insanity exist only 'at the time of the commission of an offense leading to a person's...discharge,' and not that insanity must cause the misconduct, that is, there need not be a causal connection between the insanity and the misconduct" (quoting Helige v. Principi, 4 Vet. App. 32, 34 (1993); 38 U.S.C.A. § 5303(b)).

The appellant's representative argues that the appellant's belief that he was being sexually harassed by his superior non-commissioned officer may have been a prodromal symptom of his schizophrenia; and early prosecutorial delusions and paranoid ideations later found to be present in 1978. 

As the appellant's statements and testimony must be presumed credible for the purpose of determining whether new and material evidence has been submitted, the Board finds that the evidence submitted is material given the unique definition of insanity used by VA in 38 C.F.R. § 3.354.  Hence, the claim is reopened.  

ORDER

As new and material evidence has been received, the question whether the character of the appellant's discharge following a term of service from December 1972 to February 1976 is a bar to the receipt of VA compensation, is reopened.  


REMAND

As noted above, the appellant contends that his actions during his first term of service, including those actions which resulted in his less than honorable discharge, were prodromal symptoms of his schizophrenia.  Hence, he argues that he was insane, as that term is defined under 38 C.F.R. § 3.354, when he was disrespectful to an officer, when he disobeyed an order from a noncommissioned officer, and when he used disrespectful language towards a noncommissioned officer.

As noted, per VA regulations, an "insane" person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

In December 1975, the appellant was convicted at a special court-martial due to two periods of unauthorized absence: (1) May 19 to September 4, 1975, and (2) September 23 to 30, 1975.  During his court-martial, the appellant stated that during his first period of absence he returned to Massachusetts to help his mother find housing as she was being evicted from her home.  He stated that he attempted to have her hospitalized because of poor mental health, but that he was unsuccessful in that attempt.  He testified that he worked and saved money to help place her in a new apartment.  He testified that during his second period of unauthorized absence he was helping the mother of his child, as their newly born son was sick with pneumonia.  Following trial the appellant was convicted, sentenced to hard labor for 30 days, and reduced to pay grade E-1.

In February 1976, the appellant requested discharge for the good of the service to escape trial by court-martial.  At that time he was facing another court-martial due to new two charges.  First, he had been charged with two new specifications of violating Article 91 of the Uniform Code of Military Justice for disobeying an order from a superior noncommissioned officer on January 11, 1976, and using disrespectful language toward a sergeant on January 11, 1976.  Second, he had been charged with one specification of violating Article 89 of the Uniform Code of Military Justice as a result of behaving himself with disrespect toward a commissioned officer on January 12, 1976.  

The memorandum forwarding the appellant's request to be discharged for the good of the service to the Commanding General, Marine Corps Education and Development Command, included a synopsis of his conduct record during enlistment.  This included his October 1975 special court-martial conviction; a February 1973 conviction for violating Article 91 of the Uniform Code of Military Justice for being disrespectful to a noncommissioned officer and attempting to assault a non-commissioned officer; a December 1975 conviction for violating Article 92 of the Uniform Code of Military Justice for exceeding a 300-mile weekend liberty radius; and a January 1976 conviction for violating Article 91 of the Uniform Code of Military Justice in light of the appellant's term of unauthorized absence from December 26, 1975 to January 6, 1976.

In April 1977, the appellant testified at a hearing before a VA panel regarding the issue of his eligibility for benefits for which an honorable discharge from service is a requirement.  He testified that he enjoyed service and did not have an problems until he learned that his mother was "wandering the streets."  He state he requested leave to tend to his mother, but was denied.  He then began a term of unauthorized absence for which he was court-martialed.  He also reiterated that a second term of unauthorized absence was to help the mother of his child when that child became ill as a newborn.  After being court-martialed and serving 30 days of brig time the appellant alleged that he was consistently harassed by his commanding officers and peers.  He stated that he had about six or seven commanding officers after he had served his term of confinement, and that all of them harassed him.  He alleged that the punishment for being late was a loss of $50, and that on one occasion he was going to be late to sign a registration book, which would have cost him a fine of about $100.  He stated that the sergeant (named in his violations regarding his request for discharge) was abrupt and "loud with [him]" and stated he was going to report the appellant.  The appellant stated he did not want to be fined, and so he told them to put him in the "brig" again.  He stated he requested a court martial from the "brig" because he did not want to relinquish any additional money.  When asked about incidents when he was charged with being disrespectful to superiors the appellant was unable to provide a comment as to what had occurred.

The appellant joined the United States Army in January and in February 1978 a medical board determined that he suffered from moderate paranoid schizophrenia.  His schizophrenia was noted to cause a marked impairment in further military duty.  He was noted to have prior psychiatric hospitalization.  A February 1978 physician's progress note stated that the appellant had a prior psychiatric history and that he likely suffered from a disorder which existed prior to service.  He was noted to be then receiving inpatient psychiatric care, which included prescription Thorazine.  

While the claims file contains service treatment records from the appellant's service from January to February 1978, the claims file does not contain any service treatment records from the appellant's first period of service.  The September 2009 Board denial notes that these records were contained in the claims file at that time; however, upon review they are no longer contained in the claims file.  On remand, the VA should attempt to re-associate those records with the claims file.

During his September 2006 hearing, the appellant related that there was a sergeant who attempted to pressure him into sexual intercourse.  The appellant asserted that he reported this sergeant to his battalion commander.  He stated the harassment occurred both before he was shot in May 1975, and after.  He then stated that the sergeant threatened to put him in confinement if he did not succumb to the unwanted sexual advances, and the appellant testified that he felt as though he were "set up" for a court-martial.  When asked if he discussed the alleged sexual harassment during his special court-martial as evidence of extenuation and mitigation for his conduct the appellant stated he did not have a trial.  The Board takes this opportunity to find that the assertion that the appellant did not have a trial is patently incredible given the undisputed fact that the appellant was convicted in October 1975 following a special court martial, the record for which is located in the claims folder.  While the appellant did not have a second court martial, that proceeding was cancelled in light of the appellant's request to be discharged for the good of the service.

The appellant then explained again that his child was sick and he had to leave to help the mother of his child.  He again addressed the alleged sexual harassment, and stated that the sergeant manipulated him into ending his military service.  The Board notes that the sergeant the appellant names in his September 2006 hearing is not the sergeant listed in the violations that led to his request for discharge to avoid a second court-martial.

In an October 2011 statement, the appellant appears to state that his mother suffered from schizophrenia, and was abusive towards her children.  He also appears to state that his mother was hospitalized for a psychiatric disorder at the Boston State Hospital prior to his enlistment in service.  The statement is of a rambling content, and so it is difficult to determine if the appellant is referring to himself or his mother in certain sentences.

Given that the appellant was diagnosed with schizophrenia two years after he was discharged from his service with the United States Marine Corps, and the theory that the appellant may have been experiencing prodromal symptoms of schizophrenia at the time he disobeyed the orders of superiors, a VA psychologist or psychiatrist should review the appellant's claims file and provide an opinion regarding his sanity on January 11 and 12, 1976.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to obtain the appellant's service treatment records for his first period of service with the U.S. Marine Corps from December 1972 to February 1976, and associate such records with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the claims file and a copy of this remand must be referred to a board certified psychiatrist for review.  The examiner should take note of the appellant's January 1976 undesirable discharge, his April 1977 testimony, the February 1978 medical board decision, his September 2006 testimony, and his October 2011 written statement.  

The examiner should then opine whether the appellant was insane on January 11 and 12, 1976 when he was disrespectful toward a commissioned officer and a noncommissioned officer, and when he disobeyed the order of a noncommissioned officer.  In determining whether the appellant was "insane" the examiner must use the definition of insanity provided in 38 C.F.R. § 3.354 discussed above.  The examiner must provide a complete rationale for all opinions expressed.  In so doing the examiner must attempt to reconcile the numerous inconsistencies in the appellant's statements, or explain why they cannot be reconciled.

3.  Thereafter, the RO must readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


